Reasons for Allowance
1.	Claims 1-14 and 16-20 are allowed. The following is an examiner’s statement of reasons for allowance: The present invention is directed to an OLED display device. The closet prior arts, Kwak (US 20060170634 A1), Hyeon (US 20130257839 A1), and Takahara (US 20090201231 A1), individually or in combination, discloses a display device comprising: a driving transistor configured to supply a driving current; a switching transistor coupled to a scan line and a data line; a compensation transistor including a first compensation transistor and a second compensation transistor coupled to each other, wherein the first compensation transistor comprises a first compensation gate electrode, a first compensation source electrode, and a first compensation drain electrode, and wherein the second compensation transistor comprises a second compensation gate electrode, a second compensation source electrode, and a second compensation drain electrode; a pixel electrode; an organic emission layer disposed over the pixel electrode; a common electrode disposed over the organic emission layer; and a covering layer covering the first compensation transistor and the second compensation transistor, wherein the covering layer is an extended portion of the pixel electrode. However, the closet prior arts of record fail to teach wherein the covering layer covers the first compensation gate electrode, the first compensation source electrode, the first compensation drain electrode, the second compensation gate electrode, the second compensation source electrode, and the second compensation drain electrode.



Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/YUZHEN SHEN/Primary Examiner, Art Unit 2691